09-2282-ag
         Lin v. Holder
                                                                                        BIA
                                                                                   Ferris, IJ
                                                                               A099 666 549
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .

 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 18 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _______________________________________
12
13       MEI FANG LIN,
14                Petitioner,
15
16                       v.                                     09-2282-ag
17                                                              NAC
18       ERIC H. HOLDER, Jr., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Feng Li, New York, New York.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General, Linda S. Wernery, Assistant
3                            Director, Theodore C. Hirt,
4                            Attorney, Office of Immigration
5                            Litigation, Civil Division, United
6                            States Department of Justice,
7                            Washington, D.C.

1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Mei Fang Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a May 7, 2009

7    order of the BIA affirming the July 10, 2007 decision of

8    Immigration Judge (“IJ”) Noel Anne Ferris, denying her

9    applications for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Lin,

11   No. A099 666 549 (B.I.A. May 7, 2009), aff’g No. A099 666

12   549 (Immig. Ct. N.Y. City July 10, 2007).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we review both

16   the BIA’s and IJ’s opinions.   See Guan v. Gonzales, 432 F.3d

17   391, 394 (2d Cir. 2005).   The applicable standards of review

18   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); Weng v.


                                    2
1    Holder, 562 F.3d 510, 513-14 (2d Cir. 2009).

2        Substantial evidence supports the agency’s adverse

3    credibility determination.     As the IJ found, Lin testified,

4    but did not state in her asylum application, that: (1) she

5    went to the police in China to see if they would help her;

6    and (2) her parents paid money to her suitor’s family.        The

7    agency was entitled to rely on these omissions in finding

8    Lin not credible.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Lin v.

9    Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

10       Lin further argues that the IJ failed to provide

11   specific and cogent reasons for the finding pertaining to

12   her demeanor.     To the contrary, the IJ provided specific

13   examples of behavior and responses that led her to draw an

14   adverse inference as to Lin’s credibility.     We accord

15   particular deference to such assessments of an applicant’s

16   demeanor.     See Majidi v. Gonzales, 430 F.3d 77, 81 n.1. (2d

17   Cir. 2005).

18       The IJ also reasonably found that Lin was not credible

19   because she conceded that when she was interviewed by

20   immigration officials, she falsely told them that she feared

21   persecution in China because she was Catholic.     See Lin v.

22   Gonzales, 445 F.3d 127, 133 (2d Cir. 2006); Siewe v.


                                     3
1    Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).        Furthermore,

2    the IJ reasonably rejected Lin’s explanations for her false

3    statements.     Majidi, 430 F.3d at 80-81.

4        Finally, to the extent that Lin argues that the BIA

5    erred because it failed to “specifically address” each of

6    the IJ’s adverse credibility findings, we presume that the

7    BIA “has taken into account all of the evidence before

8    [it],” because the record does not compellingly suggest

9    otherwise.     See Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

10   338 n.17 (2d Cir. 2006).     Moreover, the BIA is under no

11   obligation to parse each of the IJ’s findings in its

12   decisions.     See 8 C.F.R. § 1003.1(e)(4) (allowing a single

13   Board member to affirm the IJ’s decision without issuing an

14   opinion); 8 C.F.R. § 1003.1(d)(2) (allowing for a single

15   Board member to summarily dismiss an appeal).

16       Accordingly, considering the totality of the

17   circumstances and all relevant factors, the IJ’s adverse

18   credibility determination was supported by substantial

19   evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii).     As the only

20   evidence of a threat to Lin’s life or freedom depended upon

21   her credibility, the adverse credibility determination in

22   this case necessarily precludes success on her claims for


                                     4
1    asylum and withholding of removal.    See Paul v. Gonzales,

2    444 F.3d 148, 156 (2d Cir. 2006).    Lin does not challenge

3    the IJ’s denial of her CAT claim.

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34(b).
12
13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15
16
17




                                   5